In an action for divorce, defendant appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Nassau County, entered December 5, 1977, as directed him to pay to plaintiff’s attorney the sum of $10,000 as an additional counsel fee. Judgment modified, on the facts, by reducing the additional counsel fee award to $7,000. As so modified, judgment affirmed insofar as appealed from, without costs or disbursements. The additional counsel fee award was excessive to the extent indicated herein. Martuscello, J. P., Damiani, Shapiro and O’Connor, JJ., concur.